Citation Nr: 0515553	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chondromalacia of the left knee with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1976 to 
October 1976.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  In an unappealed August 1980 rating decision, the RO 
denied the appellant's claim to reopen the issue of 
entitlement to service connection for chondromalacia of the 
left knee with degenerative arthritis, claimed as a left knee 
disability.

2.  The pertinent evidence associated with the claims file 
subsequent to the August 1980 unappealed confirmed rating 
decision consists of VA medical records and statements from 
the appellant and his representative.

3.  The evidence associated with the claims file subsequent 
to the August 1980 unappealed rating decision is cumulative 
of evidence previously submitted and not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for chondromalacia of the left knee with 
degenerative arthritis is not new and material and therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by 
letters dated in April 2001, January 2004, and November 2004 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the appellant notified them.  The 
appellant was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The appellant 
was afforded VA examinations of his left knee in October 2001 
and February 2004.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 38 
U.S.C.A. § 1153 (West 2002) provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

In a December 1976 rating decision, the RO denied service 
connection for a left knee disability, finding that there was 
no evidence of in-service trauma or other factors to indicate 
that the appellant's preexisting left knee condition was 
aggravated during service.  In an August 1980 confirmed 
rating decision, the RO determined that new and material 
evidence had not been received, and so the appellant's claim 
of entitlement to service connection for a left knee 
disability was not reopened.  The evidence of record at the 
time of the 1980 rating decision included the appellant's DD-
214, service medical records, and VA outpatient treatment 
records from June 1977 to May 1980.  Although notified of the 
RO's denial of the claim in September 1980, the appellant did 
not appeal that decision within one year of such notice; 
therefore, the August 1980 rating decision is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. 3.104, 19.118, 19.153 
(1980); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the appellant in 
this case filed his claim to reopen the issue of entitlement 
to service connection for a left knee disability in November 
2000, prior to the effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence will not be applied 
here.  The definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

"New" evidence is that which is neither cumulative nor 
redundant.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
order to be "material," the evidence must be probative as 
to an element that was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); see 38 C.F.R. § 
3.156.  Evidence relevant to the left knee received 
subsequent to the unappealed 1980 rating decision consists of 
VA medical records and statements from the appellant and his 
representative.

The medical evidence associated with the claims file since 
the August 1980 unappealed rating decision speaks only to 
continuing treatment of a left knee disorder.  The presence 
of a left knee disorder was considered by the RO in 1980.  
Accordingly, this evidence is merely cumulative of evidence 
that was considered at the time of the 1980 rating decision, 
and therefore is not "new" for purposes of reopening the 
appellant's claim.  Additionally, this evidence is not 
"material" as it is not probative as to an element that was 
the specified basis of the prior denial, i.e., whether the 
appellant's pre-existing left knee condition was aggravated 
by his military service.  Accordingly, the medical evidence 
associated with the claims file subsequent to the 1980 
unappealed rating decision is neither new nor material for 
purposes of reopening the appellant's claim.

The appellant's statements, and those of his representative, 
assert that his left knee disorder was caused by his time in 
service.  However, his statements are simply reassertions of 
statements that were made at the time of the 1968 and 1980 
rating decisions, and therefore are not considered "new" 
for purposes of reopening his claim.

Upon review of the evidence, the Board finds that the newly 
associated evidence neither "new" or "material" for 
purposes of reopening the claim, as it is cumulative of 
previously considered evidence, it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., whether the pre-existing left knee condition was 
aggravated in service, and therefore, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  For these reasons, the claim of 
entitlement to service connection for a left knee disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for chondromalacia of the left knee, with 
degenerative arthritis, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


